DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “horizontal projections” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if applicant is claiming a final product or an intermediate product with the recitation of horizontal projections of the side surfaces of the reinforcing ring and side surfaces of the tray partially overlap since the drawings do not show it and furthermore, the disclosure describes the overlapping as part of the process to form the final product.  It is unclear how the side surfaces would have horizontal projections if they are overlapped in the final product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023747 to Galluch et al. (Galluch) in view of US Patent No. 3,353,706 to Godshalk.
Regarding claim 1, Galluch discloses a flexible container (100) comprising a tray (120) made of flexible material (¶0025) wherein the tray is integrally formed with at least one placement cavity (122) having an opening at a top portion (124) thereof.  Galluch does not teach a peripheral flange extending outward from a peripheral edge of the tray.  Godshalk discloses a container (42) and in particular discloses a flange (48, Fig 4) continuously surrounding peripheral edge of the container and extending outward of the container, the flange being embedded with a reinforcing ring (52), a cross-section of the reinforcing ring having a longitudinal length greater than lateral length (Fig 3-4, col. 4, ll. 35-40).  One of ordinary skill in the art would have found it obvious to incorporate a peripheral flange to Galluch as suggested by Godshalk in order to provide strength and prevent distortion of the container.

Claims 1-3, 6, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373901 to Fletcher in view of US 2012/0318705 to Brooks and Godshalk.
Regarding claim 1, Fletcher discloses a flexible container (Fig 3) comprising a tray (300) made of flexible material (silicone) wherein the tray is integrally formed with at least one placement cavity (302) having an opening at a top portion thereof (Fig 3).  Fletcher does not teach a peripheral flange extending outward from a peripheral edge of the tray, the flange also having an embedded reinforcing ring.  Brooks discloses a tray (Fig 1) and in particular discloses that it was known in the art to incorporate a peripheral flange (32) extending outward from a peripheral edge of the tray (Fig 1).  Godshalk discloses a container (42) and in particular discloses a flange (48, Fig 4) continuously surrounding peripheral edge of the container and extending outward of the container, the flange being embedded with a reinforcing ring (52), a cross-section of the reinforcing ring having a longitudinal length greater than lateral length (Fig 3-4, col. 4, ll. 35-40).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate a peripheral flange to Fletcher as suggested by Brooks with an embedded reinforcing ring as suggested by Godshalk in order to reinforce and strengthen the tray.
Regarding claim 2, the modified Fletcher further teaches the reinforcing ring (52, Godshalk) having a rectangular cross-section (Godshalk, col. 4, ll. 35-40).
Regarding claim 3, as best understood, the modified Fletcher further discloses horizontal projections of the side surface of the reinforcing ring and side surface between upper and lower surface (top and bottom) of the tray at least partially overlap during manufacturing procedure since it has the structure as recited.
Regarding claim 6, the modified Fletcher teaches the container of claim 3 but does not teach positioning of the reinforcing ring as recited.  However, Godshalk further discloses an embodiment (Fig 6) wherein top surface of reinforcing ring (82) is lower than upper surface of the tray (78) and higher than lower surface of the tray (78), a bottom surface of the reinforcing ring (82) is lower than lower surface of the tray (Fig 6).  One of ordinary skill in the art would have found it obvious to rearrange the modified Fletcher reinforcing ring such that it was positioned in the orientation as suggested by Godshalk alternate embodiment in order to facilitate strengthening since it has been held that rearrangement of parts would be obvious if shifting the position would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 8, the modified Fletcher teaches the container of claim 3 and further discloses bottom surface of the peripheral flange (32, Brooks) lower than lower surface of the tray (Fig 3, Brooks) and the peripheral flange is spaced a distance from the placement cavity (12) so that the tray is formed with a gripping surface portion (18, Fig 1 Brooks) between the peripheral flange (32, Brooks) and placement cavity (12, Brooks).
Regarding claim 9, the modified Fletcher teaches the container of claim 8 and further teaches a number of the placement cavity (302, Fletcher) is even (Fig 3, Fletcher), each placement cavity is distributed in an array (Fig 3, Fletcher), the tray is in rectangular structure (Fig 3, Fletcher), width of gripping surface portion of one of opposite sides of the tray (top and bottom of 305, Fig 3, Fletcher) is smaller than width of the gripping surface portion of the other one of opposite sides (left and right side of 305, Fig 3, Fletcher).
Regarding claim 12, the modified Fletcher teaches the container of claim 1 but does not teach the tray formed by injection molding.  However, Brooks further discloses use of injection molding to form trays (¶0013) and one of ordinary skill in the art would have found it obvious to form the modified Fletcher tray of injection molding as suggested by Brooks in order to facilitate a stronger container.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Brooks, Godshalk and US Patent No. 2,237,102 to Hungerford.
Regarding claim 4, the modified Fletcher teaches the container of claim 3 but does not teach top surface of the reinforcing ring higher than upper surface of the tray, bottom surface of reinforcing ring lower than lower surface of the tray.  However, Hungerford discloses a tray (Fig 1) and in particular discloses a reinforcing ring (2) having a top surface higher than upper surface of tray (1), bottom surface of reinforcing ring (2) having a bottom surface lower than lower surface of tray (1) (Fig 2).  One of ordinary skill in the art would have found it obvious to rearrange the modified Fletcher reinforcing ring such that it was positioned in between the upper and lower surface of the tray as suggested by Hungerford in order to facilitate strengthening since it has been held that rearrangement of parts would be obvious if shifting the position would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 5, the modified Fletcher teaches the container of claim 4 and further teaches wherein a distance between the top surface of the ring and upper surface of the tray is equal to distance between bottom surface of ring and lower surface of tray (Fig. 2, Hungerford).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Brooks, Godshalk and US Patent No. 1,561,097 to Mauser.
Regarding claim 7, the modified Fletcher teaches the container of claim 3 but does not teach positioning of the reinforcing ring as recited.  However, Mauser discloses a container with reinforcing ring (f) having different positions in relation to top and bottom surface of tray (b) with an embodiment (Fig 2) having a reinforcing ring (f) with a top surface higher than upper surface of the tray, bottom surface higher than lower surface of the plane of the tray, an embodiment (Fig 5) having a reinforcing ring (f) with bottom surface lower than upper surface of the tray.  Taken as a whole, one of ordinary skill in the art would have found it obvious change the dimensions of the reinforcing ring to have the relation with the tray as recited as suggested by Mauser in order to facilitate strengthening since it has been held that changes in size/proportion were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluch in view of Godshalk and US Patent No. 5,853,105 to Roman et al. (Roman).
Regarding claim 10, the modified Galluch teaches the container of claim 1 but does not teach a protruding rib.  Roman discloses a container (Fig 5) with placement cavity (12) and in particular discloses a protruding rib (40) extending upwardly from an edge of the opening of the placement cavity (12, Fig 5), the protruding rib continuously surround the opening of the cavity and is integrally formed with the tray (10) (Fig 5).  One of ordinary skill in the art would have found it obvious to incorporate a continuous protruding rib extending upwardly and surrounding the opening of the placement cavity (122) of Galluch as suggested by Roman in order to facilitate sealing with a cover (Roman, col. 3, ll. 5-10).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluch in view of Godshalk, Roman and US Patent No. 4,722,440 to Johnston.
Regarding claim 11, the modified Galluch teaches the container of claim 10 but does not teach the height of the flange greater than height of the protrusion.  However, Johnston discloses a tray (Fig 1) with placement openings (14) having a protrusion (rib) surrounding the opening and a peripheral flange (48), height of the flange greater than height of the rib.  One of ordinary skill in the art would have found it obvious to change the dimensions of the modified Galluch flange and rib such that the flange was higher than the rib as suggested by Johnston in order to optimize the strength of the container.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735